DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “the radiating member is configured to emit ultrasound energy at a frequency range between 1 KHz and 5 MHz”. Ultrasound energy is known as sound waves that vibrate with a frequency greater than 20 KHz which is greater than the frequencies (20 Hz to 20 KHz) of audible sounds that humans typically hear. In the recited range, the 1 KHz is considered within the audible sound frequency range. Therefore, the term ultrasound is indefinite because the specification does not clearly indicated if the term ultrasound also includes audible sound frequencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stigall et al. (US Patent No. US 10687832).
Regarding claim 1, Stigall teaches An intraluminal ultrasound device (Figure 11, element 10, see column 4 (lines 25-37)), comprising: a flexible elongate member configured to be inserted into a lumen of a patient (Figure 1, element 12, see column 4 line 58 to column 5 line 4), the flexible elongate member comprising a proximal portion and a distal portion (Figure 1, element 12, see column 4 (lines 25-37), ex:  the catheter system 10 of the invention generally comprises a multi-component, tubular body 12 having a proximal region 14 and a distal region 15.); 
an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member and configured to obtain imaging data while positioned within the lumen of the patient (Figure 1, element 205, see column 4, lines (25-37) and column 5, lines (16-29), ex: The distal region 15 of the tubular body 12 may include one or more imaging elements 205. When completely surrounding the tubular body 12, the imaging elements 205 provide for circumferential imaging of the body lumen.); and 
a radiating member disposed at the distal portion of the flexible elongate member and in communication with an ultrasound transducer positioned outside of the patient (see column 

Regarding claim 2, Stigall teaches the device of claim 1, wherein the ultrasound imaging assembly comprises at least one of circumferential transducer array, a planar transducer array, or a rotating transducer (see column 20, lines 24-40, ex: it is also envisioned that the imaging element may be a rotating transducer.)

Regarding claim 3, Stigall teaches The device of claim 1, wherein the ultrasound imaging assembly is configured to emit ultrasound energy at a frequency range between 10 MHz and 70 MHz (see column 20, lines 41-55). 

Regarding claim 4, Stigall teaches The device of claim 1, further comprising: the ultrasound transducer, wherein the radiating member is mechanically and acoustically coupled to the ultrasound transducer (see column 8, lines 8-24).

Regarding claim 5, Stigall teaches The device of claim 1, wherein the radiating member is configured to emit ultrasound energy at a frequency range between 1 KHz and 5 MHz (see column 10, lines 7-14).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of Tran et al. (US Pub No. US2014/0088630).

Regarding claim 6, Stigall teaches the device of claim 1, wherein the radiating member (see column 6, line 44 to column 17 line 3) comprises a circumferential band configured to emit the ultrasound energy.
However, Stigall fails to explicitly teach a circumferential band configured to emit the ultrasound energy.
Tran teaches a circumferential band configured to emit the ultrasound energy (Figure 2, element 110, see paragraphs 0030-0031, ex: the ablation transducers 110 may include a number of transducers (two, three, four, or more) spaced about the circumference of the elongate shaft 102. ablation transducers 110 may have a first radiating surface, a second radiating surface, and a perimeter surface extending around the outer edge of the ablation transducer 110.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a circumferential band configured to emit the ultrasound energy. This modification will allow treating multiple circumferential locations about the body lumen simultaneously.

Regarding claim 7, Stigall teaches The device of claim 6, wherein the radiating member (see column 6, line 44 to column 17 line 3) comprises a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member.
However Stigall fails to explicitly teach a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member.
Tran teaches a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member (Figure 2, element 110, see paragraphs 0030-0031, ex: the ablation transducers 110 may include a number of transducers (two, three, four, or more) spaced about the circumference of the elongate shaft 102. It is further contemplated that the ablation transducers 110 may comprise a plurality of longitudinally spaced transducers. Ablation transducers 110 may have a first radiating surface, a second radiating surface, and a perimeter surface extending around the outer edge of the ablation transducer 110.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member. This modification will allow treating multiple circumferential locations about the body lumen simultaneously.

Regarding claim 8, Stigall teaches The device of claim 7, wherein the radiating member further comprises (see column 6, line 44 to column 17 line 3) a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands.
However Stigall fails to explicitly teach a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands.
Tran teaches a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands (see paragraph 0033, ex: the transducers 110 may be bonded or otherwise attached to the elongate shaft 102.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 9, Stigall teaches The device of claim 8, wherein the radiating member further comprises (see column 6, line 44 to column 17 line 3) a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands.
However, Stigall fails to explicitly teach a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands. 
Tran teaches a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands (See paragraph 0033).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 10, Stigall teaches The device of claim 8, however he failed to explicitly teach wherein the connecting member comprises a plurality of notches.
Tran teaches the connecting member comprises a plurality of notches (see paragraphs 0033 and 0051, ex: the elongate shaft 102 may be formed with grooves or recesses in an outer surface thereof. The recesses may be sized and shaped to receive the transducers 110. For example, the ablation transducers 110 may be disposed within the recess such that a first surface contacts the outer surface of the elongate shaft 102 and a second surface is directed towards a desired treatment region. However, it is contemplated that the transducers 110 may be affixed to the elongate shaft in any manner desired).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide the connecting member comprises a plurality of notches. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 11, Stigall teaches The device of claim 10, however, he failed to explicitly teach wherein plurality of notches are disposed on opposing first and second sides of the connecting member. 
Tran teaches plurality of notches are disposed on opposing first and second sides of the connecting member (see paragraphs 0033 and 0051).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide plurality of notches are disposed on opposing first and second sides of the connecting member. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793